Citation Nr: 1616525	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the Veteran's character of discharge remains a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Appellant served on active duty from April 1968 to February 1970, and was discharged under conditions other than honorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision letter by the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This matter was remanded in June 2015 to afford the Veteran a fair opportunity for attending a hearing.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

The Board notes that an April 1977 final administrative decision found the Appellant's separation from service in February 1970 was under other than honorable conditions. That decision was not appealed and became final. The Appellant filed a claim in July 2012 asserting his service discharge should be under honorable conditions, the Board has recharacterized the issue on the title page as such. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant disagrees with the prior VA decisions finding that his service was not honorable.  Specifically, he asserts in an August 2012 statement that he was forced to join the Army by his father, who was verbally and physically abusive.  He grew up in Chicago and saw violence his entire childhood; including witnessing friends and family members get killed, assaulted, and go in and out of jail.  He joined the Army to get away from all the violence.  While in the Army, he could not assimilate to the lifestyle and "couldn't handle being told what to do, when to do it and how to do it."  After service, he was diagnosed with PTSD and bipolar disorder.  He contends that he had psychiatric disorder from childhood that was aggravated by his active duty service. 

A July 2012 RO request for information from the service department only requests facts and circumstances surrounding the Appellant's discharge; it does not appear that the Appellant's service treatment records (STRs) were requested or obtained, and there are no service treatment records of record.  Such records may be relevant to the Appellant's psychiatric state, and whether the Veteran may have been insane or incapable of distinguishing right from wrong during service.  As such, on remand, there shall be a search conducted for STRs prior to determining whether new and material evidence has been received to reopen the issue of whether the Veteran's character of discharge remains a bar to VA benefits.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file or electronic file, the Appellant's service treatment records for his period of service from April 1968 to February 1970.  

2. If it is determined that the Appellant's complete service treatment records are not available, prepare a memorandum that presents a formal finding of the unavailability of these records, and inform the Appellant of VA's inability to obtain such records in accordance with 38 C.F.R. § 3.159(e)(1) and VA Compensation and Pension Manual, M21-1MR, Part I, Chapter 1, Section C.

3. After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Appellant and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




